Title: To James Madison from John M. Forbes, 5 October 1802 (Abstract)
From: Forbes, John M.
To: Madison, James


5 October 1802, Hamburg. Notes that he last wrote on 28 Aug. Reports that “another and, it is to be hoped, the last Revolution has taken place in Switzerland, 24,000 Men having entered Bonne, annulled all the existing authorities and reestablished the order of things as it existed prior to the dissolution of the Confederacy by the French invasion in 1798.” Whether Napoleon will support this measure is uncertain, but “his protection has been formally Solicited.” A rumor was circulated on 4 Oct. “of a still more important event having taken place in Russia—nothing less than that the Emperor Alexander had abdicated the throne and Committed his Government to two houses of Parliament”—a measure that would “probably be followed by a Change in the politics of Russia.” The Austrian court may hope for just such an event to break the “all-powerful league between Russia, Prussia & France.” France and Great Britain have not exchanged ambassadors, nor does it seem probable a commercial treaty will be signed between them. “It is still very doubtful whether Malta will be given up, the Emperor of Russia having refused to accede to the guarantee of it’s independance stipulated by the treaty of Amiens.” Relays for JM’s decision “a proposition [that] has lately been made to me, to furnish me from an authentic official Source at Berlin all the most interesting particulars which may, from time to time, occur,” at a cost of ten guineas per month. States that he considered it his duty to communicate to officials in Hamburg “the prevalence of the yellow fever at Philadelphia.” Transmits a dispatch from the U.S. consul at Trieste. In a 7 Oct. postscript observes that the rumor from Russia has not been confirmed. “It appears, however, that a total Change of Ministry has taken place.… There is a degree of mystery still hanging over the business and many believe that something more serious has taken place.” As to Switzerland, France disapproves of the reestablishment of the old government, and “two demi-brigades are ordered there to propose a new Constitution.”
 

   
   RC (DNA: RG 59, CD, Hamburg, vol. 1). 3 pp.; docketed by Wagner as received 10 Jan.



   
   A full transcription of this document has been added to the digital edition.

